Case 3:18-cr-30058-DWD Document 32 Filed 05/06/21 Page 1 of 2 Page ID #114




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,               )
                                         )
                     Plaintiff,          )
                                         )
 vs.                                     )         Case No. 18-CR-30058-DWD
                                         )
 DARREN HALL,                            )
                                         )
                     Defendant.          )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       On March 26, 2021, the United States filed a motion to authorize payment from the

inmate trust account of Defendant Darren Hall (Doc. 31). Defendant did not respond to

the Government’s motion. On July 20, 2018, the Court sentenced Hall to a 70-month term

of imprisonment and ordered him to pay a special assessment of $200.00 and a fine of

$400.00 (Doc. 23). As of the date of the Government’s motion, Hall had paid the special

assessment and nothing towards the fine.         However, after filing its motion, the

Government now represents that Hall has made a payment of $25.00 towards his fine in

March 2021, leaving an outstanding balance due on the fine of $375.00.

       According to the United States, the Bureau of Prisons maintains in its possession,

custody, or control $400.00 in encumbered funds belonging to Hall that are currently held

in his trust account. Pursuant to 18 U.S.C. § 3664(n), a person who is obligated to pay

restitution or a fine and who receives substantial resources from any person while

incarcerated is “required to apply the value of such resources to any restitution or fine



                                             1
Case 3:18-cr-30058-DWD Document 32 Filed 05/06/21 Page 2 of 2 Page ID #115




still owed.” The Court FINDS that Defendant still owes $375.00 on his fine. For good

cause shown, the Court GRANTS the motion to authorize payment from inmate trust

account (Doc. 31). The Bureau of Prisons is AUTHORIZED and ORDERED to turnover

to the Clerk of this Court payment in the amount of $375.00. The Clerk of Court shall

accept the funds currently held in the trust account for the following inmate:

             Darren Hall
             Reg. No. 14057-025
             USP Leavenworth
             P.O. Box 1000
             Leavenworth, KS 66048

      The Clerk shall apply these funds as payment towards the criminal monetary

penalties owed by the defendant in this case. Payments shall be made payable to the

Clerk of the District Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The

United States shall provide a copy of this Order to the Garnishee.

      SO ORDERED.

      Dated: May 6, 2021
                                                /s/ David W. Dugan
                                                DAVID W. DUGAN
                                                United States District Judge




                                            2
